Citation Nr: 9926345	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-11 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1977 to May 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1996, in which 
the Wichita, Kansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's petition to 
reopen his claim of entitlement to service connection for a 
low back disorder.  The veteran subsequently perfected an 
appeal of that decision.


FINDINGS OF FACT

1.  The veteran's petition to reopen his claim of entitlement 
to service connection for diabetes mellitus was denied by the 
RO in a February 1995 rating decision, from which the veteran 
did not perfect an appeal.

2.  The evidence received subsequent to February 1995 is 
relevant to the issue and has not been previously submitted 
and when reviewed in conjunction with the evidence that had 
been previously submitted it is significant enough that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The RO's February 1995 rating decision, wherein the 
veteran's petition to reopen his claim of entitlement to 
service connection for a low back disorder was denied, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 2.1103, 
3.104(a) (1998).

2.  The evidence received subsequent to the February 1995 
decision is new and material, and serves to reopen the 
veteran's claim of entitlement to service connection for a 
low back disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied the veteran's claim of entitlement 
to service connection for a low back disorder in January 
1991, the veteran perfected an appeal of this decision.  In a 
January 1993 decision the Board also denied the veteran's 
claim finding that the veteran's low back disorder was due to 
an intervening injury and that none of the doctor's 
statements of record related the veteran's low back disorder 
back to service.  In February 1995 the RO denied the 
veteran's petition to reopen his claim of entitlement to 
service connection for a low back disorder.  No appeal was 
perfected from this denial.  In September 1996 the RO again 
denied the veteran's petition to reopen and the denial of 
this petition is the issue currently on appeal.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  Pursuant to the applicable 
regulation, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim.  Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that, the first determination is 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a)(1998) in order to have a finally 
denied claim reopened.  Second, if new and material evidence 
has been presented, immediately upon reopening the claim it 
must be determined whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, 
evaluation of the merits of the claim must occur but only 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 203 
(1999) (en banc).

The evidence of record at the time of the RO's September 1996 
rating decision consisted of the veteran's service medical 
records, VA outpatient treatment records for the period from 
1981 to 1989 showing initial treatment for a low back problem 
in 1984, private treatment records showing treatment in April 
1981 and June 1981 for a mild lumbar spine strain and an on 
the job injury in January 1988.  Also of record is a December 
1997 Social Security Administration (SSA) decision awarding 
the veteran disability benefits based on a low back disorder 
and a cervical spine disorder.  

The evidence submitted by the veteran with his petition to 
reopen consists of a statement by a veteran, J. Fischer, who 
served with the claimant, which confirms the veteran went to 
sick call "at various times reference his back and being 
sick."  Additionally of record is the hearing testimony of 
the veteran from April 1997 and June 1999 hearings before the 
RO and a member of the Board, respectively, and the medical 
evidence relied upon by the SSA in the award of disability 
benefits to the veteran.  During his June 1999 hearing before 
the Board the veteran testified that a VA Dr. Scher had 
related his current low back problems to his period of active 
service, although he was unable to obtain a statement from 
her to submit to the record.

Reviewing this evidence, the Board finds that it is new, in 
that it is not cumulative of evidence already of record, and 
it is material in that it is relevant to the issue at hand.  
Of particular note is the veteran's statements at his 
hearings and his assertion regarding Dr. Scher's opinion 
regarding the relationship between the veteran's current low 
back disorder and his complaint in service.  The treatment 
records and hearing testimony, along with J. Fischer's 
statement regarding the veteran's attendance at sick call, 
are sufficiently significant that they should be considered 
in evaluating the veteran's claim of entitlement to service 
connection for a low back disorder.  Accordingly, the Board 
grants the veteran's petition to reopen his claim of 
entitlement to service connection for a low back disorder.

In keeping with the requirements of Elkins and Winters, the 
veteran's reopened claim will be further addressed in the 
remand portion of this decision.


ORDER

New and material evidence has been received sufficient to 
reopen a claim for service connection for a low back 
disorder.






REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  Initially, as noted above, the veteran testified at 
his July 1999 hearing before a member of the Board that Dr. 
Scher at the VA medical facility in El Paso, Texas, related 
his current low back problems to his in-service complaint(s).  
A review of the record reveals that a Dr. Marisela Scher 
works at the El Paso, Texas, VA Health Care Center, 5001 
North Piedras Street, El Paso, Texas, 79930-4211.  The RO 
should contact the El Paso VA Health Care Center and request 
that Dr. Scher submit a statement regarding the relationship, 
if any, between the veteran's period of service and his 
current low back disability.

Additionally, the Board notes that the record includes a 
September 1978 in service treatment note indicating that the 
veteran had right sided low back pain for four days without 
traumatic injury.  He was diagnosed with heat cramps because 
the pain arrived when he was jogging and ceased upon water 
consumption.  Discharge records show no complaints by the 
veteran of back pain, and his discharge examination reports 
his spine and lower extremities as normal.  In July 1980 the 
veteran had VA compensation examination in connection with an 
eye claim, and the examiner noted that the veteran had full 
range of motion in all musculoskeletal joints with normal 
deep tendon reflexes bilaterally.  No back pain complaints 
were noted by the veteran at the time of this examination.  
In April 1981 the veteran was working for a railroad company 
and was treated for "mild L-S strain" and a right knee 
trauma.  In June 1981, he was diagnosed with a questionable 
mild lumbar strain with no prescription medication provided.  
The next treatment record is dated in 1984 at a VA outpatient 
treatment facility indicating low back pain with no x-ray 
evidence of disability.  In January 1988 the veteran was 
treated for an injury to the low back sustained while buffing 
the floors; he was diagnosed with a low back strain.  He was 
continuously treated from this point forward and a magnetic 
resonance imaging (MRI) test in January 1989 revealed that he 
has a disc bulge at L4-5.  Social Security Administration 
records also indicate that the veteran injured his low back 
in September 1988 lifting boxes of trash while working as a 
custodian.  The veteran testified that he has had low back 
pain continuously since his discharge in service, and that 
the only difference between the pain then and his current 
pain is that the pain has increased.

Given this evidence, the Board finds that the RO should 
schedule the veteran for a VA examination of his back.  The 
RO should notify the veteran of the consequences of failing 
to report for the examination.  38 C.F.R. § 3.655 (1998).  
The claims file should be provided to the examiner for review 
prior to the examination, and the examiner should express an 
opinion as to whether the veteran's current low back disorder 
is related to his complaint(s) in service and his complaints 
and treatment for a low back strain from 1981 forward.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.

2.  The RO should contact the El Paso, 
Texas, VA Health Care Center at 5001 
North Piedras Street, El Paso, Texas, 
79930 4211, and request that Dr. Marisela 
Scher, a physician there, submit a 
statement in writing concerning her 
opinion as to the relationship between 
the veteran's current low back disorder 
and his period of active service, to the 
extent possible.
3.  Upon receipt of any and all such 
records, the RO should accord the veteran 
an examination of his low back 
disability.  The veteran's claims folder 
is to be made available to the examiner 
for review prior to this examination.  
The RO should notify the veteran of the 
consequences of failing to report for the 
examination.  The examiner should be 
specifically requested to provide 
opinions as to the approximate date of 
onset of any current back disability and 
as to whether any current back disability 
is etiologically related to the veteran's 
active service and/or the result of 
trauma.  The examiner should specifically 
discuss the April and June 1981 treatment 
notations of mild lumbar strain and the 
1988 records indicating treatment for 
lumbar strain due to an on the job injury 
and the relationship of these events to 
the etiology and onset of the veteran's 
current low back disability.  All 
findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







